Citation Nr: 1445333	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension and, if so, whether 
service connection is warranted.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The service connection claim the Veteran filed just stated generally a knee condition.  In its review of the Veteran's claim in March 2008, the AOJ focused solely on the right knee after the Veteran submitted 1993 records from Mercy Hospital related to a surgical procedure on the right knee.  In April 2011, the Veteran stated that he wanted to amend his claims to include, among other things, both knees and residuals of a broken left leg.  These claims were later adjudicated in a March 2012 rating decision.  After a notice of disagreement was received in August 2012, a statement of the case was issued in March 2013 addressing the left leg claim, with reasons also addressing the left knee aspect.  However, no appeal form was thereafter received.  Therefore, his appeal for a "knee" disability will be limited to the right knee, since that was the only issue considered by the RO which the Veteran appealed. 

VA processed this claim electronically with the Veterans Benefits Management System (VBMS), a highly secured electronic repository used to store and review documents involved in the claims process.

The issue of service connection for a claimed left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for bilateral hearing loss, service connection for hypertension, and service connection for a knee injury. 

2.  The September 2006 rating decision became final regarding the claims of service connection for bilateral hearing loss and hypertension.  Within one year from the date that the RO mailed notice of the determination, the Veteran did not appeal those issues and no new evidence pertinent to either issue was received by VA.  

3.  New evidence received since the time of the final September 2006 rating decision does not relate to an unestablished fact and fails to raise a reasonable possibility of substantiating either service connection for bilateral hearing loss or service connection for hypertension. 

4.  The Veteran has a current right knee disability diagnosed as an internal derangement of the knee. 

5.  The current right knee disability is not attributable to the Veteran's military service.   


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final regarding the issues of service connection for bilateral hearing loss and hypertension.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new, but not material. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new, but not material. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening for New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, a previously denied claim may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board in each of these claims is whether new and material evidence has been presented to reopen the claim.
 
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2006 rating decision denied service connection for hearing loss, hypertension, and a knee disability (without specifying whether it was the right or left knee, or both).  The Veteran was properly notified of the decision.  In March 2007, the Veteran stated that he wanted to "reopen his case," and he submitted medical records from Mercy Hospital regarding right knee treatment and surgery in May-June 1993.  Since the Veteran did not explicitly disagree with the prior determination or indicate an intention to appeal, this statement cannot reasonably be considered a notice of disagreement.  

However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, the evidence received within the appeal period was material only to the knee claim; there was no mention of hearing loss or hypertension.  Therefore, the 2006 rating decision became final with respect to the hearing loss and hypertension claims, but, based on receipt of new and material evidence within the appeal period, the knee claim did not become final.  The RO did recognize this distinction as well in the 2008 rating decision on appeal.  

At time of the September 2006 rating decision, the evidence of record included the Veteran's Application for Compensation and/or Pension received in March 2006 (VA Form 21-526); the Veteran's service medical records, a July 2006 audiological compensation & pension (C&P) examination with subsequent opinion from August 2006, and treatment records from the Hines and Westside VA Medical Centers (VAMCs).  

Since the September 2006 rating decision, VA received evidence that was not previously submitted to VA prior to the September 2006 rating decision, which is considered new.  This "new" evidence included the following: treatment records from the Mercy Hospital and Medical Center (May 1993 to June 1993), written statements from the Veteran (January 2008, September 2009), treatment records from the Hines VA Medical Center (VAMC) (February 2006 to December 2011), Madison VAMC (July 2006 to April 2013), Augusta VAMC (October 2002 to September 2012), and Wellstar Kennestone Hospital (November 1999).  The new evidence also included a December 2012 statement from the Veteran's wife and Social Security Records including a disability determination and medical records used to make that determination.  The Board will address whether the new evidence relevant to the Veteran's claims are material.  The Board will discuss each claim in turn. 

A.  Bilateral Hearing Loss

Service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A current hearing disability is defined by VA regulation.  Pursuant to VA regulations, hearing loss of an ear is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the RO found the Veteran had no current hearing loss disability pursuant to VA regulations.  The July 2006 examination report, which was the basis for this decision, found the Veteran had normal bilateral hearing at the requisite thresholds (500 to 4000 Hz).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  In the absence of proof of a current disability there can be no valid claim.  Id.  The Board acknowledges the Veteran's assertions of hearing loss.  Even though hearing loss is shown in the July 2006 examination report, that hearing loss is at high frequency levels and is not deemed a disability under VA's standards.  Although the Veteran was notified of the denial, he did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Any evidence submitted after the final decision would, at a minimum, have to establish a current disability to be considered new and material for the purposes of reopening.  

Although considerable new evidence has been received, the Board finds that this new medical evidence does not establish that the Veteran has a current hearing disability in accordance with VA regulation.  VA first obtained treatment records from a September 2009 VA audiology consult.  The September 2009 consult report noted that an audiogram revealed borderline normal hearing from 205 to 4000 Hz and excellent word recognition in the right ear and good word recognition in the left ear.  This report did not provide specific decibel levels to weigh against VA's regulatory criteria.  

Aside from the September 2009 audiology consult, the Veteran's medical records were silent for any additional audiological examinations until May 2012, when VA conducted a C&P examination.  Unfortunately, the May 2012 audiogram results were not valid for rating purposes.  The examiner cited the unreliability and inconsistency of the results due to repeated instruction, repeated testing, and ascending procedure.  Without a showing of a current disability, the Board has no choice but to decline the reopening of this decision due to the lack of new and material evidence.  Therefore, entitlement to service connection for bilateral hearing loss remains denied.  

B.  Hypertension

The Veteran's service connection claim for hypertension was also denied in the September 2006 prior final decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The RO denied service connection, because even though there was evidence of a current disability, there was no evidence of hypertension during service or within one year of discharge to warrant favorable consideration of the Veteran's claim.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Any evidence submitted after the final decision would, at a minimum, have to establish either evidence of hypertension during service or within one year of separation, or establish a relationship between the Veteran's hypertension and an in-service incurrence to be considered new and material for the purposes of reopening.  

The treatment records from the Hines, Madison, and Augusta VAMCs, and the Wellstar Kennestone Hospital, and records obtained from the Social Security Administration are not material.  These records discuss the Veteran's hypertension, and treatment regimens to manage his blood pressure levels.  Such information is redundant, because it was already established at the time of the prior final decision.  No additional discussion is seen in these records regarding the etiology and/or development of his current hypertension, or establishes hypertension within a year of service separation.  

In addition to reviewing the Veteran's treatment records, the Board reviewed a May 2012 C&P examination.  This examination report was also not material to the Veteran's claim.  The examination report supported a current hypertension diagnosis, which is redundant of information already of record.  The examination report also provided a medical opinion that would in no way raise a reasonable possibility of the Veteran's substantiating his service connection claim.  The examiner opined that the Veteran's hypertension did not manifest in service and is related to another reason because the large majority of the blood pressure readings in service are completely normal and he did not start on blood pressure medications until more than 20 years after discharge.

Without any new evidence provided to support hypertension in service, within one year of service, or a relationship between the current hypertension and some in-service incurrence, the Board has no choice but to deny reopening.  Accordingly, entitlement to service connection for hypertension remains denied. 

In addition to the Veteran's claims to reopen, the Veteran has an outstanding appeal for a claim of service connection for a right knee disability, which he claims results from military service.  

II.  Service Connection - Right Knee Injury

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

The Veteran asserts service connection for a right knee disability.  This disability manifests as chronic knee pain, and buckling with extensive walking.  A May 2012 VA examiner diagnosed the Veteran with an internal derangement of the right knee.  A condition of this type is mechanical and interferes with normal joint motion and/or mobility.  The preponderance of the evidence is against a finding that the current disability is related to the Veteran's military service.   

The service treatment records do not reveal any injury to the right knee during service.  In service, the Veteran had a number of incidents including multiple treatments for left foot pain due to calluses in February 1980 and January 1981; back pain noted in April 1980 and March 1983; right foot ligament strain in June 1982; a chipped bone in his right ankle in July 1980, and a twisted right ankle in October 1981.  None of these incidents have ever been associated with the right knee disability by any physician either during or after service.  

The Veteran has separately claimed that he broke his left leg during service, which he relates to his right knee disability, a claim which has proven false by the medical record.  Absent any issues related to a broken leg in service, the RO denied the Veteran's claim of entitlement to service connection on this issue in a March 2012 rating decision.  As noted above, he did not perfect his appeal on this issue.

After service discharge and prior to the 1993 injury and surgical procedure, there are no medical records that indicate the presence of a right knee disability as claimed by the Veteran.  Although the absence of medical records in itself does not negate the Veteran's assertions, their absence gives the Veteran's statements less credibility.   Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  The Veteran has a significant medical record during and after service.  If the Veteran was encountering pain of the severity noted, based on his past conduct, he would have sought assistance by a medical professional.  The medical record shows the Veteran attending appointments for relatively minor issues such as a blister on his foot as well as some more significant issues requiring surgical intervention.  If the Veteran was in as much pain as he asserts, one would think he would have sought treatment sooner than 10 years after his claimed injury, and the record would support such assertions.  Additionally, such an injury as claimed by the Veteran would have likely interfered in his ability to play basketball.  But as seen in the record, the Veteran was involved in a vigorous basketball game at the time of the May 1993 injury.  Moreover, when seeking treatment for that injury, there is no indication he reported a history of knee problems; in fact, the records indicate medical history was negative.

The only person actively associating the Veteran's current right knee to his military service is the Veteran.  The question of etiology of a medical condition is a medical determination and is not capable of lay observation.  Based on the Veteran's work history and education, he lacks sufficient medical training or knowledge to opine on such an issue.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has a high school education.  The Veteran's work history, as collected by the Social Security Administration, includes positions as a debt collector, roofer and meter reader.  None of these positions as described by the Veteran required medical knowledge.  Without the specialized knowledge and training to opine on this particular medical issue, the Veteran's statements regarding medical etiology are not competent. 

The Board relied on the May 2012 VA examiner's assessment to make a statement regarding etiology.  The examiner linked the current disability to the May 1993 post-service basketball incident, and subsequent surgical procedure.  The rationale provided included some of the observations made by the Board including the lack of documentation of knee pain at discharge from service. 

Ultimately, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  The evidence used in making this decision includes the significant time from service where injury is first seen, and the lack of injury during service attributable to the right knee disability, and the lack of credibility of the Veteran's statement. 


III. VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving his claims for service connection in March 2006 and April 2006 letters to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the knee claim did not become final from the 2006 adjudication, these letters satisfied the duty to notify on this claim.

As for the hearing loss and hypertension claims, with regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was provided in a letter mailed to him in January 2008, prior to the initial adjudication of the claims to reopen.

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). The file currently contains copies of service treatment records and service personnel records, and VA and private post-service treatment records as identified by the Veteran, and VA examination reports.  VA provided the Veteran examinations in May 2012 regarding his knees, hearing loss, and hypertension.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.

Service connection for a right knee disability is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


